791 F.2d 830
Ronald J. STRAIGHT, Petitioner-Appellant,v.Louie L. WAINWRIGHT, and Jim Smith, Respondents-Appellees.
No. 86-3327.
United States Court of Appeals,Eleventh Circuit.
May 19, 1986.

Mark E. Olive, Michael A. Mello, Tallahassee, Fla., for petitioner-appellant.
Mark Menser, Asst. Atty. Gen., Tallahassee, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida, John H. Moore, II, Judge.
Before FAY, VANCE and CLARK, Circuit Judges.

BY THE COURT:

1
In response to the Emergency Motion for Stay of Execution, the application for stay is GRANTED only to the extent that the execution is STAYED until 12:00 noon on Tuesday, May 20, 1986 to enable Petitioner to present his petition to the United States Supreme Court.  The motion for certificate or probable cause is DENIED for the reasons stated by the District Court in their order of this date.  The motion for Oral Argument is DENIED.